Citation Nr: 1548770	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-08 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a May 2010 rating decision, the RO reduced the Veteran's PTSD evaluation to 30 percent, effective from August 1, 2010.  In a September 2010 rating decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent rating, effective from August 30, 2010.  In a February 2011 rating decision, the RO granted service connection for ischemic heart disease and assigned a 30 percent rating, effective from August 30, 2010.  The Veteran appealed the assigned ratings.

In an April 2013 rating decision, the RO increased the Veteran's PTSD evaluation to 50 percent, effective from August 1, 2010.  Although a higher disability rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record. The record was also held open for 60 days following the Board hearing to allow for the submission of additional evidence.  Thereafter, the Veteran and his representative submitted additional evidence in support of his claims with a waiver of the RO's initial consideration of the private treatment records.

The Board notes that the additional evidence has been received since the RO's last adjudication of the claims in April 2013 Supplemental Statements of the Case (SSOCs).  Some of this additional evidence was received without a waiver of the RO's initial consideration; however, there is no prejudice to the Veteran, as the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the July 2015 hearing testimony and additional evidence received since the April 2013 SSOCs, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD, type II diabetes mellitus, and ischemic heart disease.  

Moreover, it appears that there may be outstanding treatment records.  In this regard, the Veteran testified at the July 2015 hearing that he see every three months regarding his diabetes mellitus.  The claims file does contain records from that physician, but there are no records dated since December 2014.  Similarly, he testified in July 2015 that he had been treated at a private hospital for his ischemic heart disease from April 2010 to the present, yet the file does not contain any treatment record from that facility dated since December 2014.  Thus, on remand, any outstanding medical records should be obtained.

In addition, a review of the claims file reveals that the Veteran has been employed as the captain of a research vessel in the merchant marine industry.  Throughout the appeal, the Veteran has claimed that he has been unable to pass the physical screening to return to sea.  However, the evidence also shows that he has returned to sea for several three to four month rotations during the period on appeal and that he has obtained annual work releases from a private cardiologist.  In fact, during the hearing, the Veteran testified that he last worked in May 2015 despite evidence in his claims file that indicated that he last worked in April 2010.  Therefore, the Board finds that a social and industrial survey would be helpful in ascertaining the overall impact of the Veteran's service-connected disabilities on his ability to work. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, diabetes, and ischemic heart disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  Specific requests should be made to obtain records from Dr. B., a private physician that treats the Veteran every three months for diabetes mellitus, and for treatment records from Dr. F. of Sacred Heart Cardiology dated from December 2014 to present.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, oral hypoglycemic agent, and regulation of activities.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected ischemic heart disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected ischemic heart disease. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's ischemic heart disease under the rating criteria.  In particular, the level of METs resulting in dyspnea, fatigue, angina, dizziness, or syncope should be noted.  If exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  The examiner should also indicate whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; left ventricular dysfunction with an ejection fraction of 30 to 50 percent or less than 30 percent; or evidence of congestive heart failure. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the April 2013 SSOCs. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




